Citation Nr: 0717539	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-30 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from November 1986 to November 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran's claim 
for a rating in excess of 30 percent for his left knee 
disability.  The veteran's disagreement with the rating 
assigned led to this appeal.  The veteran's claim has been 
transferred back to the RO in Buffalo, New York.

The veteran testified before the undersigned Veterans Law 
Judge in June 2006.  A transcript of that hearing has been 
associated with the claims file.  The veteran noted during 
his hearing that he underwent surgery for his service-
connected left knee disability in February 2006 and had filed 
a claim for a temporary total rating.  See 38 C.F.R. § 4.30 
(2006).  Since this claim is not been developed for appellate 
review, this matter is referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

VA medical records dated in recent years were submitted at 
and subsequent to the veteran's June 2006 Board hearing 
without a signed waiver of RO review of the additional 
medical evidence, some of which is relevant to the claim for 
a rating in excess of 30 percent for a left knee disability 
on appeal.  This evidence must be considered by the RO and a 
supplemental statement must be issued to the veteran prior to 
the Board's appellate review.  38 C.F.R. §§ 19.31, 20.1304(c) 
(2006).

The record indicates that the veteran underwent an 
arthroscopy with partial meniscectomy of the left knee in 
February 2006.  The veteran's last VA examination of the left 
knee was in September 2004.  The Board finds that a VA 
orthopedic examination is warranted under such circumstances 
to determine the current severity of the veteran's post-
operative left knee disability.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Upon remand, the AMC/RO must ensure that all VA medical 
examination and treatment reports and any private medical 
records that are not of record are obtained.  38 C.F.R. 
§ 3.159(c)(1)(2).

Accordingly, the case is REMANDED for the following action:

1.  All VA medical examination and 
treatment reports and any private 
medical records that have not been 
obtained, which pertain to the veteran's 
left knee disability, must be obtained 
for inclusion in the claims file.

2.  Ensure compliance with the duty to 
notify and assist provisions of 
38 U.S.C.A. § 5102, 5103, 5103A.  See 
also 38 C.F.R. § 3.159.

3.  The veteran should be scheduled for 
a VA orthopedic examination for the 
purpose of determining the current 
severity of his service-connected post-
operative left knee disability.  The 
claims file should be sent to the 
examiner.

Following the review of the relevant 
evidence in the claims file, the 
clinical examination and any tests or 
diagnostic studies deemed necessary, the 
examiner should note all relevant left 
knee symptoms and abnormal clinical 
findings and specifically determine if 
there is any instability or subluxation 
and, if so, what degree (i.e., slight, 
moderate or severe).  The clinician 
should also note any history of locking 
of the left knee with pain and effusion 
into the joint, to include the frequency 
of such episodes.  

Further, the examiner should note the 
range of motion of the left knee and 
state whether it is at least as likely 
as not that there is any additional 
functional loss (i.e., additional loss 
of motion) of the left knee due to pain 
or flare-ups of pain supported by 
adequate objective findings, or 
additional loss of motion due to 
weakness on movement, excess 
fatigability, incoordination, or any 
other relevant symptom or sign.  Any 
additional limitation of motion should 
be expressed in degrees.

The physician is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support a 
finding of additional limitation of 
motion; less likely weighs against such 
a finding.

4.  Thereafter, the veteran's claim for 
a rating in excess of 30 percent for a 
post-operative left knee disability must 
be readjudicated on the basis of all of 
the evidence of record and all governing 
legal authority.  If the benefit sought 
on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which addresses all of the evidence 
received since the last SSOC was issued.  
An appropriate period of time should 
then be allowed for a response, before 
the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this remand are to obtain evidentiary 
development. No inference should be drawn as to the outcome 
of this matter by the actions herein requested.

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (2006).



